Citation Nr: 9927503	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-27 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to an increased rating for the service-
connected subtotal gastrectomy for duodenal ulcer, currently 
evaluated as 40 percent disabling.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected varicose veins of the right leg.  

4.  Entitlement to an increased rating for the service-
connected residuals of a shell fragment wound of the right 
knee, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from February 1943 to 
February 1946.  The record shows that his decorations 
included the Purple Heart.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1997 decision of the RO.  

(The issues of increased ratings for the service-connected 
subtotal gastrectomy for duodenal ulcer, varicose veins of 
the right leg and residuals of a shell fragment wound of the 
right knee are the subjects of the Remand portion of this 
document.)  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  No competent evidence has been presented to show that the 
veteran currently is suffering from disability manifested by 
hypertension due to disease or injury which was incurred in 
or aggravated by service.  




CONCLUSION OF LAW

A well-grounded claim of service connection for hypertension 
has not been presented.  38 U.S.C.A. §§  1110, 1131, 1154, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual History

A careful review of the service medical records shows that, 
on entrance examination in February 1943, there was no 
indication that the veteran had hypertension.  In June 1944, 
the veteran's blood pressure was reported to measure 120/64.  
On discharge examination in February 1946, the veteran was 
reported to have received an injury to the right knee due to 
a shell explosion from enemy artillery.  His blood pressure 
was reported to measure 110/70.  

On VA examination in March 1953, the veteran's blood pressure 
was reported to measure 130/80.  There was no report of a 
diagnosis for hypertension.  

On VA examination in March 1955, the veteran's blood pressure 
was reported to measure 100/70 while sitting.  There was no 
report of a diagnosis for hypertension.  

On VA examination in February 1993, the veteran's blood 
pressure was reported to measure 160/100.  He was diagnosed, 
in part, with hypertension.  

On a VA examination of the arteries and veins in June 1993, 
the veteran's blood pressure was reported to measure 120/80.  
He was diagnosed, in part, with hypertension.  

On a VA hypertension examination in September 1996, the 
veteran reported that he had been told that he had 
hypertension in 1946.  He reported that he had headaches and 
dizzy spells if he did not take medication.  The veteran's 
blood pressure was reported to measure 140/76 while sitting, 
144/84 while lying and 154/84 while standing.  He was 
reported to have an enlarged heart and to have an apex beat 
beyond the midclavicular line.  The veteran was diagnosed 
with history of hypertension, on therapy.  

Received in February 1998 were private medical records from 
South Nassau Community Hospital, reflecting treatment from 
June 1996 to July 1996.  In July 1996, the veteran's blood 
pressure was reported to measure 100/64.  He was reported to 
have had a history of hypertension.  


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1998).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  The evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  

In addition, certain diseases, such as hypertension, when 
manifest to a compensable degree within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309(a) 
(1998).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.307(d) (1998).  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.304(d) 
(1998).  "Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.304(d) (1998).  This 
provision does not establish a presumption of service 
connection, but eases the burden of demonstrating the 
occurrence of some inservice incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392; see 
also Caluza, 7 Vet. App. at 507 (holding that 38 C.F.R. § 
1154(b) relaxes the evidentiary standards as to the service 
incurrence requirement to well ground a claim).  

The veteran contends, in essence, that he currently has 
hypertension due to disease or injury incurred in or 
aggravated by service.  

Under the rating criteria relating to the cardiovascular 
system, pursuant to 38 C.F.R. § 4.104 including Note (1) to 
Diagnostic Code 7101 (1998), the term hypertension means that 
diastolic blood pressure is predominantly 90 mm. or greater; 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm..  

The service medical records show that, on discharge 
examination in February 1946, the veteran's blood pressure 
was reported to measure 110/70.  On VA examinations in March 
1953 and March 1955, his blood pressure was reported to 
measure 130/80 and 100/70, respectively.  

On VA examination in February 1993, the veteran's blood 
pressure was reported to measure 160/100 and he was 
diagnosed, in part, with hypertension.  

Because the veteran is not shown to have had a compensable 
degree of hypertension within one year of his discharge from 
service, he is not entitled to presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309 (1998).  

Although the veteran has a current diagnosis of hypertension, 
there is no competent evidence or record to establish a nexus 
between the currently demonstrated disability and disease or 
injury in service.  On VA examination in September 1996, the 
veteran reported that he had been told that he had 
hypertension in 1946.  However, such information simply 
recorded by a medical examiner, and unenhanced by additional 
medical comment by the examiner, cannot constitute competent 
evidence to well ground the claim.  Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Such evidence cannot enjoy the 
presumption of truthfulness as to a determination of well 
groundedness because a medical professional is not competent 
to opine as to matters outside the scope of his or her 
expertise, and a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  Id.  

Lay assertions concerning questions of medical diagnosis or 
causation also cannot constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit, 5 
Vet. App. 91 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent competent medical evidence of linkage to 
service, even considering the precepts of 38 U.S.C.A. § 
1154(b) concerning combat veterans, the veteran's claim of 
service connection for hypertension must be denied as not 
well grounded.  Caluza, supra; (claim of service connection 
denied as not well grounded when the veteran failed to 
present evidence as to medical causality, even with 
consideration of 38 U.S.C.A. § 1154(b)).  

Therefore, in the absence of competent evidence to establish 
the required nexus, the Board finds that a well-grounded 
claim of service connection for hypertension has not been 
submitted.  See Caluza, 7 Vet. App. at 506.  

In a claim that is not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to the claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that his hypertension was due 
to disease or injury incurred in or aggravated by service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claim, as set 
forth above, well grounded.  



ORDER

Service connection for hypertension is denied, as a well-
grounded claim has not been submitted.  



REMAND

The veteran contends, in essence, that his service-connected 
subtotal gastrectomy due to ulcer, varicose veins of the 
right leg and residuals of a shell fragment wound of the 
right knee are severe enough to warrant increased ratings.  

On a VA joints examination in September 1996, the veteran was 
reported to have a history of a gunshot wound to the right 
knee while in service.  Extension of the right knee was 
reported to lack 5 degrees, and flexion was performed to 125 
degrees.  The veteran was diagnosed with degenerative joint 
disease of both knees, status post gunshot wound to the right 
knee.  The examiner commented that there was an element of 
causality between the veteran's service injury and his 
present symptomatology.  

On a VA stomach examination in September 1996, the veteran 
was reported to have had a subtotal gastrectomy in 1965.  He 
was reported to still have constipation, gas and pain in the 
area of his umbilicus.  His current weight was reported to be 
155, and his maximum weight in the past year was reported to 
be 185 prior to entering a hospital for a recent surgery.  
The veteran was diagnosed with status post hemicolectomy for 
diverticulosis in 1996 and status post subtotal gastrectomy 
for duodenal ulcer in 1965.  It is unclear from the record 
whether the veteran's current symptomatology is due to the 
service-connected subtotal gastrectomy for duodenal ulcer.  

The veteran's claims of entitlement to increased ratings are 
well grounded in that they are not inherently implausible.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  VA therefore 
has a duty to assist him in developing the facts pertinent to 
his claims.  See 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
examiner should determine whether an affected joint exhibited 
weakened movement, excess fatigability or incoordination.  
These determinations were to be expressed in terms of 
additional range of motion lost due to any pain, weakened 
movement, excess fatigability or incoordination.  Id.; See 
also 38 C.F.R. §§ 4.40, 4.45 (1998).  The most recent VA 
examination of record has not specifically fulfilled these 
requirements in regard to the service-connected right knee 
disability.  

In addition, the rating schedule criteria for evaluating 
cardiovascular disabilities changed on January 12, 1998.  
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to the resolution of his appeal under the 
criteria which are most favorable to his claim.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The veteran should 
therefore be afforded an examination that takes into account 
both the old and new rating criteria in regard to the 
service-connected varicose veins.  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
his service-connected subtotal 
gastrectomy for duodenal ulcer, varicose 
veins of the right leg and residuals of a 
shell fragment wound of the right knee 
since September 1996.  Thereafter, the RO 
should obtain legible copies of all 
records from any identified treatment 
source not currently of record.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination and any other 
examination deemed necessary to determine 
the current severity of the service-
connected residuals of a shell fragment 
wound of the right knee.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
indicated tests must be performed and the 
examination must include complete range 
of motion testing of the right knee.  In 
addition to noting the range of motion of 
the right knee, the examiner should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the right knee 
due to any of the following:  (1) pain on 
use, including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  In addition, the examiner should 
identify all scarring associated with the 
veteran's wound to the right knee in 
service and describe any scar tenderness, 
ulceration, adhesion and functional loss 
due to pain.  The examiner should also 
describe any neurologic and muscular 
disability associated with the shell 
fragment injury of the right knee.  See, 
e.g. 38 C.F.R. § 4.73 including 
Diagnostic Codes 5301, 5302, 5303 and 
5304 (1998) for specificity required.  

3.  The veteran should be scheduled for a 
special VA examination to determine the 
current extent of the service-connected 
varicose veins of the right leg.  Before 
evaluating the veteran, the examiner 
should be provided with the claims folder 
for review in connection with his or her 
evaluation.  All indicated tests should 
be accomplished.  The examiner's report 
should provide all current complaints, 
clinical findings and diagnoses referable 
to the service-connected varicose veins 
of the right leg in terms of both the old 
and new rating criteria.  

4.  The veteran should also be scheduled 
for a VA gastrointestinal examination to 
determine the current extent of his 
service-connected subtotal gastrectomy 
for duodenal ulcer.  Before evaluating 
the veteran, the examiner should be 
provided with the claims folder for 
review in connection with his or her 
evaluation.  All indicated tests should 
be accomplished.  The examiner should 
specifically comment as to whether the 
veteran has nausea, sweating, circulatory 
disturbance after meals, diarrhea, 
hypoglycemic symptoms, weight loss, 
malnutrition or anemia.  The examiner 
should also comment as to the frequency 
and severity of any duodenal ulcers.  

5.  After completion of all requested 
development, the RO should again review 
the veteran's claims on the basis of all 
the evidence of record.  This should 
include reviewing, and responding to, the 
recently submitted records as well as 
consideration of both the old and new 
rating criteria in regard to the service-
connected varicose veins of the right 
leg.  If any action taken remains adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







